 In the Matter of H & H MANUFACTURING COMPANY, INC., EMPLOYERandAMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO,PETITIONERCase No. lo-R-2730.-Decided March 1, 1948Mr. Mortimer H. Freeman,of Atlanta, Ga., for the Employer.Mr. William V. George,of Emory University, Ga., andMr. PeterZubal,of Atlanta, Ga., for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition drily filed, hearing in this case was held at Statham,Georgia, on December 10 and 29, 1947, before Charles M. Paschal, Jr.,hearing officer.At the hearing, the Employer moved to dismiss thepetition on the grounds that the Petitioner had filed its petition beforethe effective date of the Labor Management Relations Act of 1947, buthas made no showing of current designations since the effective date ofthat Act.For the reasons stated in Section III,infra,the motion ishereby denied.The hearing off'icer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-manpanel consisting of the undersigned Board Members.*Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERH & H Manufacturing Company, Inc., a Georgia corporation, is en-gaged in the manufacture of men's slacks at its place of business atStathain, Georgia.All the raw material used by the Employer, con-sisting principally of wool and flannel cloth, is shipped to it from*Chairman Herzog and MembersMurdock and Gray.76 N L. R. B, No 68.459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoints outside the State of Georgia.The value of this raw materialdoes not appear in the record. The Employer also purchases "find-ings," consisting of articles such as zippers, buttons, and pocket mate-rial, valued at approximately $25,000 annually, of which approxi-mately 50 percent is shipped to it from points outside the State ofGeorgia.The Employer's finished products are valued at approxi-mately $100,000 annually, of which more than 60 percent is shipped topoints outside the State of Georgia.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining trepresentative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.As indicated, the Employer at the hearing moved to dismiss thepetition, contending that the Petitioner, having filed its petition beforethe effective date of the amendments to the Act, should have renewedits designations thereafter.In support of its motion, the Employersought to introduce in evidence a petition purportedly signed by theemployees, revoking their union membership and designations.Wecan perceive nothing in the provisions of the amended Act that requiresrenewal of a petitioner's designations.For this reason, and because,as we have frequently held, the requirement of a showing of repre-sentation is only an administrative expedient, adopted to enable theBoard to determine if further proceedings are warranted, and notsubject to objection at the hearing, we deny the Employer's motionand 'affirm the hearing officer's ruling refusing to admit the petitionin evidence.,We-find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit consisting of all employees of the Em-ployer, excluding office and plant clerical employees, plant protectionsSeeMatter of Mascot Stove Company,75 N. LR B 427 ;Matter ofSouthern AdvanceBag & Paper Co, Inc,75 N. L. R. B 614. H & H MANUFACTURING COMPANY, INC.461employees, executives, and supervisors.The Employer agrees gen-erally with the composition of the unit,except that it would include theplant clerical employees;it also asserts that it does not employ anyplant protection employees.Other disagreements between the partiesconcern various individuals whom the Petitioner would include andthe Employer exclude, in addition to the plant clericals.The alleged office clerical:This employee 2 before the 5 or 6 weekspreceding the hearing herein,spent allher time as a machine operator.Since that time, however, she has been engaged in work in the officefor from 1 to 4 hours a day, when necessary. This work consists ofstamping pants tickets with the sizes of the pants.She performs noother clerical duties, however, and spends the majority of her timeoperating a machine on the production line.We shall include her inthe unit.The plant clerical:This employee 3 work as a shipping clerk, re-ceiving and checking materials and packing shipments.He does notmake out invoices,bills of lading or orders,but receives these itemsfrom the office.In accordance with our practice, we shall include him,as a plant clerical employee, in the unit.The alleged supervisors:These employees' primarily fill in on ma-chines for absent employees.In addition,one of them performs allrepair work for the Employer.There is no testimony to the effect thateither is a supervisor within the meaning of the amended Act, althoughthe Petitioner adduced evidence to show that they check the work ofother employees at times to determine if it is done properly and toinstruct the employees in correcting the defects.Under all the cir-cumstances, we believe that they are not supervisors, and will includethem in the unit.The watchman:The Petitioner contends that the watchman' shouldbe excluded from the unit as a plant protection employee.This em-ployee patrols the property and premises of the Employer to protect itagainst fire and theft, although he is neither armed nor deputized.Asthe watchman performs plant protection duties, we shall exclude himfrom the unit,in accordance with the terms of Section 9 (b) of theamended Act.6We find, accordingly,that all employees of the Employer,includingplant clerical employees,(but excluding office clerical employees, thewatchman,executives,and supervisors as defined in the amended Act)zDorothyRobertsCharles huff4Molly Ferguson and 'Mrs Nfalcolns Perkins6 Dfatte ofC V Hill ( Company, Ira, 76 NL R B 158 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with H & H Manufacturing Com-pany, Inc., Statham, Georgia, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by Amalgamated ClothingWorkers of America, CIO, for the purposes of collective bargaining.